Citation Nr: 1701801	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals scars of the left shoulder.

2. Entitlement to an evaluation in excess of 30 percent prior to March 5, 2015, and 20 percent thereafter, for status post left shoulder arthroscopy and decompression with distal clavicle resection (hereinafter "left shoulder disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from September 1975 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

During the course of the instant appeal, the evaluation assigned to the Veteran's service-connected left shoulder disability was reduced by a June 2015 rating decision, effective March 5, 2015.  The Veteran did not submit a notice of disagreement with the rating reduction.  Even though the propriety of the reduction is not on appeal, consistent with the instant appeal, the Board will continue consider the appropriate evaluation warranted throughout the appeal period.  However, as the Veteran has been awarded a temporary total evaluation from June 21, 2012, to September 1, 2012, the Board's decision below will neither address this period nor disturb the total evaluation previously awarded.


FINDINGS OF FACT

1. The Veteran does not experience more than four unstable or painful scars, or more than two unstable or painful scars with at least one scar that is both unstable and painful of the left shoulder, at any point during the appeal period.  The Veteran is right handed.

2. Prior to March 5, 2015, the Veteran's left shoulder disability is not manifested by ankylosis of the scapulohumeral articulation or other impairment of the humerus joint.

3. As of March 5, 2015, the Veteran's left shoulder disability is not manifested by functional limitation of the left arm to 25 degrees or less from the side, ankylosis of the scapulohumeral articulation or other impairment of the humerus joint.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for residual scars of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§4.1, 4.7, 4.118, Diagnostic Code 7804 (2016).

2. The criteria for an evaluation in excess of 30 percent prior to March 5, 2015, and 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§4.1, 4.7, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Residual Scars of the Left Shoulder

The Veteran's residual scarring has been assigned a 20 percent evaluation throughout the appeal period pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  While the Board has considered the Veteran's appeal under all potentially applicable Diagnostic Codes, no Diagnostic Code provides for an evaluation greater than 20 percent in the instant case.

In this regard, a March 2009 VA examination found a scar that is 9 centimeters (cm) in length that is tender to the touch.  An April 2011 VA examination found two scars each measuring 1 cm by 0.5 cm that are not deep and do not result in skin breakdown, contour elevation or depression, adherence to underlying tissue or keloid formation.  Finally, a March 2015 found two scars measuring a total of less than 36 square cm that are not unstable.

The Board notes that superficial and stable scarring not of the head, face or neck warrants a maximum 10 percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  In order to warrant an evaluation greater than 20 percent under Diagnostic Code 7804, pertaining to unstable or painful scars, there must be present at least five unstable or painful scars, or three or four unstable or painful scars at least one of which is both unstable and painful.  As discussed above, the Veteran's residual scarring is manifested by no more than two scars throughout the appeal period.

As such, the Board finds that an evaluation greater than 20 percent is not warranted at any point during the appeal period for residual scarring of the left shoulder.  The preponderance of the evidence is against the Veteran's claim for an increased initial evaluation, and the claim must be denied.

Left Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's left shoulder disability has been evaluated as 30 percent disabling prior to March 5, 2015, and 20 percent thereafter pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  Initially, the Board notes the record shows the Veteran is right-handed; therefore, the left shoulder disability will be evaluated as the "minor" joint.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is warranted with motion of the arm limited to midway between the side and shoulder level.  A maximum 30 percent evaluation is warranted where motion of the arm is limited to 25 degrees or less from the side.  Higher evaluations are warranted based upon ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece (Diagnostic Code 5200), and impairment of the humerus, including fibrous union, nonunion, or loss of head of the humerus (Diagnostic Code 5202).  38 C.F.R. § 4.71a.

Prior to March 5, 2015, the Veteran's left shoulder disability has been awarded the maximum schedular evaluation available based on limitation of motion of the arm.  There is no indication he was diagnosed with ankylosis of the scapulohumeral articulation or that his left scapula and humerus moved as one piece, nor is there evidence of fibrous union, nonunion, or loss of head of the humerus.  The Board acknowledges the March 2009 VA examination report notes a "virtual inability to use the left shoulder."  However, VA physical therapy notes dated less than two weeks later in April 2009 found flexion to 60 degrees, extension to 10 degrees, abduction to 50 degrees, and adduction between 10 and 20 degrees.  As such, the preponderance of the evidence is against a finding that the Veteran's left shoulder disability more closely approximated ankylosis of the scapulohumeral articulation, and an evaluation in excess of 30 percent is not warranted at any point prior to March 5, 2015.  There is no other evidence suggestive of ankylosis during this earlier period, and as such, the 2011 examination is determined adequate for rating in view of the totality of the evidence of record.

As of March 5, 2015, the Veteran's left shoulder disability has been assigned a 20 percent evaluation.  A VA examination performed on this date found motion limited by pain and repetitive motion to 40 degrees of both flexion and abduction, and 45 degrees of both internal and external rotation.  There is no medical evidence during this stage of the appeal that indicates range of motion is limited to 25 degrees or that he was diagnosed with ankylosis of the scapulohumeral articulation, his left scapula and humerus moved as one piece, nor is there evidence of fibrous union, nonunion, or loss of head of the humerus.  As such, the preponderance of the evidence weighs against the assignment of an evaluation greater than 20 percent as of March 5, 2015.

The Board acknowledges the Veteran's subjective complaints of pain throughout his ranges of motion.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left shoulder to less than those levels discussed above and, as such, does not serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected left shoulder disability warrants an evaluation greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a  with respect to determining the severity of his service-connected left shoulder disability.  Moray v. Brown, 2 Vet. App. 211, 214; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

As such, for the reasons discussed above, the Board finds that a preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent prior to March 5, 2015, or 20 percent thereafter, for the Veteran's left shoulder disability, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., scars which are tender or painful, as well as pain and limited motion of the left shoulder and arm) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected residuals scars of the left shoulder or left shoulder disability, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Board acknowledges that entitlement to a total disability evaluation based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, even though the Veteran has asserted that his left shoulder disability precludes employment, the Board notes that entitlement to TDIU has been denied during the course of the instant appeal, and the Veteran did not initiate an appeal of this decision.  Further, there is no additional evidence of record dated since this denial that entitlement to TDIU may be warranted.  In fact, an April 2011 VA examination specifically found that the Veteran's previous employment was sedentary in nature, and his current inability to work is due to a non-service-connected psychiatric disability.  As such, remand or referral of a derivative TDIU claim is not necessary in this case.


ORDER

An evaluation in excess of 20 percent for residual scarring of the left shoulder is denied.

An evaluation in excess of 30 percent prior to March 5, 2015, and 20 percent thereafter, for a left shoulder disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


